Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about July 6, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted gang assault in the first degree, attempted assault in the first and second degrees, assault in the second and third degrees, criminal possession of a weapon in the fourth degree, menacing in the second degree, and also committed the *513act of unlawful possession of a weapon by a person under 16, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. Although only one of three witnesses was able to make an identification, that identification was reliable, and the surrounding circumstances tended to corroborate it.
Concur — Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick and Webber, JJ.